Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 1, 2022 has been entered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (US 6,827,828). 
Regarding claim 1, Wang teaches a master alloy for a sputtering target, wherein, when elements constituting the master alloy are selected from X1, Y1, Y2, and Y3; specifically, where: 
X1 is Ta; 
Y1 is one or two types of Cr or Mn; 
Y2 is one or two types of Co or Ni; 
and Y3 is one or two types of Ti or V, 
the master alloy comprises any one combination of X1-Y1, X1-Y2, and X1-Y3 of the foregoing constituent elements (col. 4, ln. 30-60).  
wherein a composition ratio of the Y1, Y2, or Y3 falls within a range of 50.0 to 80.0 at% of an entire composition constituting the master alloy (25-50weight percent Ti is equivalent to a range of 56 atomic % Ti – 79.9 % Ti (col. 4, ln. 30-60).  
Regarding claim 7, Wang teaches a sputtering target in which elements constituting the sputtering target are selected from X1, Y1, Y2, and Y3, where X1 is Ta, Y1 is one or two types of Cr or Mn, Y2 is one or two types of Co or Ni, and Y3 is one or two types of Ti or V, wherein the sputtering target comprises an alloy of X1-Y1, X1-Y2, or X1-Y3 (col. 4, ln. 30-62) and wherein a variation in an in-plane metal composition of Y1, Y2, or Y3 of the sputtering target is 15% or less (microscopically homogeneous; col. 7, ln. 20-22; free of segregation col. 8, ln. 1)
Claim 4 is rejected under 35 U.S.C. 102a1 as being anticipated over Wang as applied to claim 1 above as evidenced by Yamakoshi (US 2006/0037680). 
Regarding claim 4, Wang does not explicitly teach wherein X1 as one constituent metal constituting the master alloy and Y1, Y2, or Y3 as another constituent metal constituting the master alloy form an intermetallic compound or a complete solid solution.  
The Examiner takes the position that the alloy of Wang would either take on an intermetallic compound or a solid solution. 
Yamakoshi provides evidence that Ta,  X1 as one constituent metal constituting the master alloy and Y2 (nickel) as another32Docket No. OGOSH354AUSA constituent metal constituting the master alloy form an intermetallic compound [0033].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above in view of Matsumoto (US 4,957,549).
Regarding claim 5, Wang teaches a method of producing a sputtering target, wherein the master alloy for a sputtering target according to claim 1 is pulverized (col. 7, ln. 65-col. 8, ln. 7) to obtain a sputtering target material for a barrier metal (col. 8, ln. 40-45). 
Wang does not teach mixing with a powder composed of X1. 
Matsumoto teaches creating an alloy powder then adding another powder to achieve a desired composition (col. 1, ln. 35-40). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the master alloy of Wang by providing it is mixed with a powder composed of the X1, and the mixed powder is sintered, as taught by Matsumoto, because it would provide a sputtering target with a desired composition (col. 1, ln. 39). 
Regarding claim 6, Wang teaches the mixing is performed so that a composition of Y1, Y2, or Y3 constituting the mixed powder falls within a range of 0.1 to 40.0 at% (col. 4, ln. 30-60).   

Response to Arguments
Applicant's arguments filed May 1, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 4, Applicant submits that the range of alloying elements Y1, Y2 and Y3 is critical.  
This argument isn’t persuasive because the rejection of claim 1 is not an obviousness type inquiry.  A rebuttal of a prima facie case of obviousness may be made showing the range is critical, however here Wang teaches the claimed range with sufficient specificity because it teaches a range of 25 weight % Ti – 50 weight % Ti which is equivalent to a range of 56 atomic % Ti – 79.9 % Ti.  See MPEP 2131.03. 
Regarding claim 1, Applicant argues that the master alloy of claim 1 is not conceivable by Wang. 
The Examiner disagrees because Wang teaches each and every element required by claim 1. 
Regarding claim 5, Applicant submits that the combination between Wang and Matsumoto doesn’t teach the requirements of claim 5 because the range of 50-80%  is critical. 
The Examiner does not agree.  The composition required by claim 1 is well known.  The method of making sputtering targets required by claim 5 is well known.  The combination of the two references for obviousness inquiry would teach one of ordinary skill of a master alloy and a method of working with said alloy to arrive at a desired composition for the sputtering target.  
Applicant’s claim of the criticality of the range of claim 1 would allow for a composition variation throughout the thickness of the target to be below a certain threshold.  "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Wells, 56 F.2d 674, 675 (CCPA 1932).  A modification of a process parameter may be patentable if it ‘produce[s] a new and unexpected result which is different in kind and not merely in degree from the results of the prior art." (citing Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As Wang teaches its composition as microscopically homogeneous (col. 7, ln. 20-22) and free of segregation (col. 8, ln. 1) the Examiner takes the position that the variation of composition is merely a matter of degree from the results of the prior art.
Regarding claim 7, new grounds of rejection are set out above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J BRAYTON/Primary Examiner, Art Unit 1794